NOT DESIGNATED FOR PUBLICATION

                                               No. 124,176

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                          JUSTIN W. STUBBS,
                                              Appellant.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; CHRISTOPHER M. MAGANA, judge. Opinion filed
September 16, 2022. Affirmed.


        Jacob Nowak, of Kansas Appellate Defender Office, for appellant.


        Lance J. Gillett, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before HILL, P.J., COBLE, J., and PATRICK D. MCANANY, S.J.


        PER CURIAM: Jason W. Stubbs argues that he qualified for noncustodial substance
abuse treatment under Senate Bill 123 and the district court erred by sending him to
prison for possession of methamphetamine. He argues that an ambiguity in the sentencing
statutes would permit this disposition. We disagree and affirm his sentence.


        Stubbs pleaded guilty to possession of methamphetamine. His convictions for
felony drug possession triggered special sentencing rule 26, which calls for presumptive
imprisonment for a third or subsequent felony drug possession.

                                                     1
       At sentencing, Stubbs argued that SB 123 mandated treatment. He therefore
contended that SB 123 overruled special rule 26 because there was no exception for
people that fall within special rule 26 in SB 123. Stubbs otherwise qualified for SB 123
treatment if special rule 26 did not apply.


       The district court held that Stubbs' argument conflicted with the intent of the
statutes. The court explained that under Stubbs' interpretation, special rule 26 could never
be imposed because every offender convicted of felony drug possession would receive
mandatory SB 123 treatment no matter how many prior convictions they had. The district
court rejected Stubbs' argument and sentenced him to 20 months in prison.


       Stubbs asks us to reverse the sentencing court's finding that he is ineligible for SB
123 treatment and remand his case for resentencing. To resolve this claim we must
review three statutes.


       Senate Bill 123 is found at K.S.A. 2021 Supp. 21-6824. It provides for a
mandatory nonprison sanction of certified drug abuse treatment for certain defendants
charged with drug possession:


               "(a) There is hereby established a nonprison sanction of certified drug abuse
       treatment programs for certain offenders who are sentenced on or after November 1,
       2003. Placement of offenders in certified drug abuse treatment programs by the court
       shall be limited to placement of adult offenders, convicted of a felony violation of K.S.A.
       21-5705 or 21-5706, and amendments thereto, whose offense is classified in grid blocks:


               (1) 5-C, 5-D, 5-E, 5-F, 5-G, 5-H, or 5-I of the sentencing guidelines grid for drug
       crimes and such offender has no felony conviction of K.S.A. 65-4142, 65-4159, 65-4161,
       65-4163 or 65-4164, prior to their repeal, K.S.A. 21-36a03, 21-36a05 or 21-36a16, prior
       to their transfer, or K.S.A. 21-5703, 21-5705, or 21-5716, and amendments thereto, or
       any substantially similar offense from another jurisdiction[.]"


                                                    2
       K.S.A. 2021 Supp. 21-6604(n) makes treatment mandatory for defendants who
meet the requirements of SB 123 unless another statute applies:


               "(1) Except as provided by K.S.A. 21-6630 and 21-6805(f), and amendments
       thereto, in addition to any of the above, for felony violations of K.S.A. 21-5706, and
       amendments thereto, the court shall require the defendant who meets the requirements
       established in K.S.A. 21-6824, and amendments thereto, to participate in a certified drug
       abuse treatment program, as provided in K.S.A. 75-52,144, and amendments thereto[.]"


       K.S.A. 2021 Supp. 21-6805(f)—known as the three strikes rule—and special rule
26 makes a third or subsequent felony drug possession conviction a presumptive prison
sentence and directs how defendants may participate in drug abuse treatment and how
that affects their sentences:


               "(1) The sentence for a third or subsequent felony conviction of K.S.A. 65-4160
       or 65-4162, prior to their repeal, K.S.A. 21-36a06, prior to its transfer, or K.S.A. 21-
       5706, and amendments thereto, shall be a presumptive term of imprisonment and the
       defendant shall be sentenced to prison as provided by this section. The defendant's term
       of imprisonment shall be served in the custody of the secretary of corrections in a facility
       designated by the secretary. Subject to appropriations therefore, the defendant shall
       participate in an intensive substance abuse treatment program, of at least four months
       duration, selected by the secretary of corrections. If the secretary determines that
       substance abuse treatment resources are otherwise available, such term of imprisonment
       may be served in a facility designated by the secretary of corrections in the custody of the
       secretary of corrections to participate in an intensive substance abuse treatment program.
       The secretary's determination regarding the availability of treatment resources shall not
       be subject to review. Upon the successful completion of such intensive treatment
       program, the offender shall be returned to the court and the court may modify the
       sentence by directing that a less severe penalty be imposed in lieu of that originally
       adjudged. If the offender's term of imprisonment expires, the offender shall be placed
       under the applicable period of postrelease supervision."




                                                     3
       These three statutes must be considered together. Does one nullify the other? We
follow the reasoning found in an unpublished opinion of our court. A panel of our court
held that there is a conflict between SB 123 and K.S.A. 2017 Supp. 21-6805(f), but the
conflict is resolved by the language "except as provided by" K.S.A. 2017 Supp. 21-
6805(f) in K.S.A. 2017 Supp. 21-6604(n). State v. Daniels, No. 119,946, 2019 WL
4725329, at *3 (Kan. App. 2019). But Stubbs suggests that there is an ambiguity that
creates a different exception contrary to our ruling in Daniels.


       Stubbs contends that the intensive substance abuse treatment program in K.S.A.
2021 Supp. 21-6805(f) is unfunded. And since the program is unfunded and thus
unavailable, the clause "except as provided by K.S.A. 21-6805(f)" found in K.S.A. 2021
Supp. 21-6604(n) is ambiguous. He suggests it is unclear whether the Legislature
intended the exception in K.S.A. 2021 Supp. 21-6604(n) to trigger if the "special
sentencing conditions" provided in K.S.A. 2021 Supp. 21-6805(f) are unavailable. The
"special sentencing conditions" Stubbs refers to are the intensive substance abuse
treatment program and the possibility of sentence modification.


       Stubbs argues that his interpretation is supported by reading K.S.A. 2021 Supp.
21-6805(f), K.S.A. 2021 Supp. 21-6604(n), and K.S.A. 2021 Supp. 21-6824 collectively.
He says that the statutes provide for some form of drug treatment, showing the
Legislature's intent to provide the opportunity for drug abuse treatment for all defendants
convicted of drug possession.


We see no such ambiguity in K.S.A. 2021 Supp. 21-6604(n).


       Statutory interpretation presents a question of law over which appellate courts
have unlimited review. State v. Stoll, 312 Kan. 726, 736, 480 P.3d 158 (2021). The most
fundamental rule of statutory construction is that the intent of the Legislature governs if it
can be ascertained. State v. LaPointe, 309 Kan. 299, 314, 434 P.3d 850 (2019).

                                              4
       When a statute is plain and unambiguous, appellate courts should not speculate
about legislative intent behind that clear language or read something into the statute that
is not readily found in its words. State v. Ayers, 309 Kan. 162, 164, 432 P.3d 663 (2019).
Appellate courts first try to ascertain legislative intent through statutory language
enacted, giving common words their ordinary meanings. Montgomery v. Saleh, 311 Kan.
649, 654, 466 P.3d 902 (2020).


       There is no ambiguity in the language "[e]xcept as provided by . . . K.S.A. 21-
6805(f)" in K.S.A. 2021 Supp. 21-6604(n). Webster's New World College Dictionary 506
(5th ed. 2014) defines "except" as "leaving out; omitting; other than." "Provide" is
defined as "make available; supply; to state as a condition; stipulate." Webster's New
World College Dictionary 1171 (5th ed. 2014).


       Stubbs is saying that K.S.A. 2021 Supp. 21-6805(f) may only apply to a defendant
when they will receive intensive substance abuse treatment. The plain language of the
statute leads us to a different conclusion. The statute states that substance abuse treatment
is required "[s]ubject to appropriations therefore," and "[i]f the secretary determines that
substance abuse treatment resources are otherwise available" the defendant may serve his
prison term getting intensive substance abuse treatment and "[t]he secretary's
determination regarding the availability of treatment resources shall not be subject to
review." K.S.A. 2021 Supp. 21-6805(f)(1).


       The plain language of K.S.A. 2021 Supp. 21-6805(f) shows that a defendant shall
be sentenced to prison and receive substance abuse treatment if resources are available.
The availability of substance abuse treatment is not a prerequisite to being sentenced to
prison under the statute. Because there is no ambiguity, we reject Stubbs' argument.




                                              5
Stubbs' sentence is not illegal.


       Stubbs also argues that his sentence is illegal because the sentencing court had to
sentence him to custodial substance abuse treatment under K.S.A. 2021 Supp. 21-6805(f).


       An "illegal sentence" is a sentence:
           • imposed by a court without jurisdiction;
           • that does not conform to the applicable statutory provision, either in
              character or punishment; or
           • that is ambiguous with respect to the time and manner in which it is to be
              served at the time it is pronounced. K.S.A. 2021 Supp. 22-3504(c)(1).


       Under K.S.A. 2021 Supp. 21-6805(f), the district court properly found that Stubbs'
sentence was presumptive prison and sentenced him to prison in the custody of the
Secretary of Corrections. Stubbs' sentence conforms to K.S.A. 2021 Supp. 21-6805(f)
and is therefore not illegal. The statute makes it clear that offenders only receive
intensive substance abuse treatment if there are appropriations for it. That determination
is made by the Secretary of Corrections—not the district court.


       Affirmed.




                                              6